Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/958236 application originally filed June 26, 2020.
Amended claims 1-20, filed June 26, 2020, are pending and have been fully considered.  Claims 16-20 are new.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/962268 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application contains claims drawn to a polymeric-inorganic nanoparticle composition obtained by milling a mixture which is indistinguishable over the claimed polymeric-inorganic nanoparticle composition also obtained by milling a mixture.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sirak et al. (US 2019/0264127) hereinafter “Sirak”.
Regarding Claim 1
	Sirak discloses in paragraph 0001, polymeric-inorganic nanoparticles and preparation processes thereof. The processes and composition also relates to a powder, concentrate and lubricating composition comprising these polymeric-inorganic nanoparticles, to a method of dispersing nanoparticles in lubricating oil, as well as the use of these polymeric-inorganic particles in an oil lubricant formulation to reduce pour point, friction and wear. 
	Sirak discloses in paragraph 0118, the inorganic nanoparticle (also referred to "particle" or "nanoparticle" in the present text) is a microscopic particle with at least one dimension less than 100 nm. This particle can either be of individual character or be present in an aggregated and/or agglomerated structure, in the latter the size of the primary particle is less than 100 nm at least in one dimension. The size of the aggregated/agglomerated structure can be between 50 and 600 nm (determined by scattering technologies e.g. DLS).  Sirak discloses in paragraph 0119, the inorganic nanoparticle is an oxide of silicon, zirconium, cerium, titanium, aluminum, copper, calcium, magnesium, barium, iron, nickel, zinc, yttrium, boron or carbon. Preferred oxide nanoparticles are ZrO, CeO, TiO.sub.2, SiO.sub.2, Al.sub.2O.sub.3, CuO, CaO, MgO, BaO, Fe.sub.2O.sub.3, NiO, FeO, ZnO, Y.sub.2O.sub.3, boron oxides; B6O (boron suboxide) and mixture thereof. 

	Sirak discloses in paragraph 0193-0211, discloses the comonomers include:
Hydroxyalkyl (meth)acrylates;
aminoalkyl (meth)acrylates and aminoalkyl (meth)acrylamides;
nitriles of (meth)acrylic acid and other nitrogen-containing (meth)acrylates; 
aryl (meth)acrylates; 
carbonyl-containing (meth)acrylates; 
(meth)acrylates of ether alcohols; 
(meth)acrylates of halogenated alcohols; 
oxiranyl (meth)acrylate; 
phosphorus-, boron- and/or silicon-containing (meth)acrylates; 
sulfur-containing (meth)acrylates; 
heterocyclic (meth)acrylates; 
maleic acid and maleic acid derivatives; 
fumaric acid and fumaric acid derivatives; 
vinyl halides; 
vinyl monomers containing aromatic groups; 
heterocyclic vinyl compounds; 
vinyl and isoprenyl ethers; 
methacrylic acid and acrylic acid. 
Sirak discloses in paragraph 0163, the units b) derived from one or more alkyl (meth)acrylates.

The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claim 2
	Sirak discloses in paragraph 0141, with regard to monomer units b), the term (meth)acrylates includes methacrylates and acrylates as well as mixtures thereof. These monomers are well known in the art. The alkyl residue of the ester compounds can be linear, cyclic or branched. The alkyl residue comprises 1 to 40 carbon atoms.
Regarding Claims 3, 7, 8, 16 and 20
	Sirak discloses in paragraph 0164, the monomer units b) derived from one or more alkyl (meth)acrylates may comprise units b1) 0 to 40 weight % based on the total weight of the 

    PNG
    media_image1.png
    181
    446
    media_image1.png
    Greyscale

where R is hydrogen or methyl, R.sup.1 means a linear, branched or cyclic alkyl residue with 1 to 8 carbon atoms, preferably 1 to 5, more preferably 1 to 3 carbon atoms. 
	Sirak discloses in paragraph 0167, the monomer units b) derived from one or more alkyl (meth)acrylates may comprise units b2) 0 to 99 weight % based on the total weight of the monomer composition and the b2) being derived from one or more alkyl (meth)acrylate monomers of formula (III): 

    PNG
    media_image2.png
    274
    591
    media_image2.png
    Greyscale

where R is hydrogen or methyl, R.sup.2 means a linear, branched or cyclic alkyl residue with 9 to 15 carbon atoms, more preferably a linear, branched or cyclic alkyl residue with 12 to 15 carbon atoms, even more preferably a linear, branched or cyclic alkyl residue with 12 to 14 carbon atoms. 
	Sirak discloses in paragraph 0170, the monomer units b) derived from one or more alkyl (meth)acrylates may comprise units b3) 0 to 99 weight % based on the total weight of the 

    PNG
    media_image3.png
    227
    526
    media_image3.png
    Greyscale

where R is hydrogen or methyl, R.sup.3 means a linear, branched or cyclic alkyl residue with 16 to 40 carbon atoms, preferably with 16 to 30 carbon atoms, more preferably with 16 to 20 carbon atoms. 
Regarding Claims 4, 5, 17 and 18
	Sirak discloses in paragraph 0315, the polymeric-inorganic nanoparticle according to [1], [2], [3], [4], [5], [6], [7], [8], [9] or [10], wherein the at least one polymer has a weight average molecular weight of 5,000 g/mol to 200,000 g/mol. 
Regarding Claims 6 and 19
It is to be noted, Sirak discloses in paragraph 0080, the weight ratio between the nanoparticle and the one or more polymers covalently bonded to the inorganic nanoparticle of the polymeric-inorganic nanoparticle is in the range of 1:0.02 to 1:1. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claims 9 and 10
	Sirak discloses in paragraph 0001, polymeric-inorganic nanoparticles and preparation processes thereof. The processes and composition also relates to a powder, concentrate and lubricating composition comprising these polymeric-inorganic nanoparticles, to a method of 
	Sirak discloses in paragraph 0118, the inorganic nanoparticle (also referred to "particle" or "nanoparticle" in the present text) is a microscopic particle with at least one dimension less than 100 nm. This particle can either be of individual character or be present in an aggregated and/or agglomerated structure, in the latter the size of the primary particle is less than 100 nm at least in one dimension. The size of the aggregated/agglomerated structure can be between 50 and 600 nm (determined by scattering technologies e.g. DLS).  Sirak discloses in paragraph 0119, the inorganic nanoparticle is an oxide of silicon, zirconium, cerium, titanium, aluminum, copper, calcium, magnesium, barium, iron, nickel, zinc, yttrium, boron or carbon. Preferred oxide nanoparticles are ZrO, CeO, TiO.sub.2, SiO.sub.2, Al.sub.2O.sub.3, CuO, CaO, MgO, BaO, Fe.sub.2O.sub.3, NiO, FeO, ZnO, Y.sub.2O.sub.3, boron oxides; B6O (boron suboxide) and mixture thereof. 
	Sirak discloses in paragraph 0192, as an optional component, the polymer may contain units derived from one or more comonomers or combination thereof. 
	Sirak discloses in paragraph 0193-0211, discloses the comonomers include:
Hydroxyalkyl (meth)acrylates;
aminoalkyl (meth)acrylates and aminoalkyl (meth)acrylamides;
nitriles of (meth)acrylic acid and other nitrogen-containing (meth)acrylates; 
aryl (meth)acrylates; 
carbonyl-containing (meth)acrylates; 
(meth)acrylates of ether alcohols; 
(meth)acrylates of halogenated alcohols; 
oxiranyl (meth)acrylate; 
phosphorus-, boron- and/or silicon-containing (meth)acrylates; 
sulfur-containing (meth)acrylates; 
heterocyclic (meth)acrylates; 
maleic acid and maleic acid derivatives; 
fumaric acid and fumaric acid derivatives; 
vinyl halides; 
vinyl monomers containing aromatic groups; 
heterocyclic vinyl compounds; 
vinyl and isoprenyl ethers; 
methacrylic acid and acrylic acid. 
Sirak discloses in paragraph 0163, the units b) derived from one or more alkyl (meth)acrylates.
Sirak discloses in paragraph 0223, possible organic solvents include hydrocarbon solvents, for example aromatic solvents such as toluene, benzene and xylene, saturated hydrocarbons, for example cyclohexane, heptane, octane, nonane, decane, dodecane, which may also be present in branched form. These solvents may be used individually and as a mixture. 
Sirak discloses in paragraph 0116, grinding and milling the nanoparticles under milling treatments and conditions that are known in the art.
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding Claims 11-15
	Sirak discloses in paragraph 0001, polymeric-inorganic nanoparticles and preparation processes thereof. The processes and composition also relates to a powder, concentrate and lubricating composition comprising these polymeric-inorganic nanoparticles, to a method of dispersing nanoparticles in lubricating oil, as well as the use of these polymeric-inorganic particles in an oil lubricant formulation to reduce pour point, friction and wear. 
	Sirak discloses in paragraph 0118, the inorganic nanoparticle (also referred to "particle" or "nanoparticle" in the present text) is a microscopic particle with at least one dimension less than 100 nm. This particle can either be of individual character or be present in an aggregated and/or agglomerated structure, in the latter the size of the primary particle is less than 100 nm at least in one dimension. The size of the aggregated/agglomerated structure can be between 50 and 600 nm (determined by scattering technologies e.g. DLS).  Sirak discloses in paragraph 0119, the inorganic nanoparticle is an oxide of silicon, zirconium, cerium, titanium, aluminum, copper, calcium, magnesium, barium, iron, nickel, zinc, yttrium, boron or carbon. Preferred oxide nanoparticles are ZrO, CeO, TiO.sub.2, SiO.sub.2, Al.sub.2O.sub.3, CuO, CaO, MgO, BaO, 
	Sirak discloses in paragraph 0192, as an optional component, the polymer may contain units derived from one or more comonomers or combination thereof. 
	Sirak discloses in paragraph 0193-0211, discloses the comonomers include:
Hydroxyalkyl (meth)acrylates;
aminoalkyl (meth)acrylates and aminoalkyl (meth)acrylamides;
nitriles of (meth)acrylic acid and other nitrogen-containing (meth)acrylates; 
aryl (meth)acrylates; 
carbonyl-containing (meth)acrylates; 
(meth)acrylates of ether alcohols; 
(meth)acrylates of halogenated alcohols; 
oxiranyl (meth)acrylate; 
phosphorus-, boron- and/or silicon-containing (meth)acrylates; 
sulfur-containing (meth)acrylates; 
heterocyclic (meth)acrylates; 
maleic acid and maleic acid derivatives; 
fumaric acid and fumaric acid derivatives; 
vinyl halides; 
vinyl monomers containing aromatic groups; 
heterocyclic vinyl compounds; 
vinyl and isoprenyl ethers; 
methacrylic acid and acrylic acid. 

Sirak discloses in paragraph 0221, the lubricant compositions according to the invention can contain any types of lubricant base oils, mineral, synthetic or natural, animal or vegetable oils suited to their use. The base oils used in formulating the improved lubricating oil compositions of the present invention include, for example, conventional base stocks selected from API (American Petroleum Institute) base stock categories known as Group I, Group II, Group III, Group IV and Group V. The Group I and II base stocks are mineral oil materials (such as paraffinic and naphthenic oils) having a viscosity index (or VI) of less than 120. 
Sirak discloses in paragraph 0229, a lubricating composition comprising at least one base oil and the polymeric-inorganic nanoparticles. According to a preferred embodiment, the lubricating composition comprises from 50 to 99.99% by weight of at least one base oil and from 0.01 to 9.99% by weight of polymeric inorganic nanoparticles, based on the total weight of the lubricant composition. When the amounts of base oil and polymeric-inorganic nanoparticles do not sum up to 100% by weight of the total weight of the lubricating composition, then the remaining amount to sum up to 100% by weight of the total weight of the lubricating composition is made out of additional additives. 
The claimed invention is anticipated by the reference because the reference teaches a composition which comprises all of the claimed components.  In the alternative, no patentable distinction is seen to exist between the reference and the claimed invention absent evidence to the contrary.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kverel et al. (US 2016/0046501) discloses in the abstract, a nanostructure that includes a multi-layered fullerene-like nano-structure composed of a plurality of layers each having a metal chalcogenide composition that has a molecular formula of MX.sub.2, in which M is a metallic element selected from the group consisting of titanium (Ti), vanadium (V), chromium (Cr), manganese (Mn), iron (Fe), cobalt (Co), nickel (Ni), copper (Cu), zinc (Zn), zirconium (Zr), niobium (Nb), molybdenum (Mo), technetium (Tc), ruthenium (Ru), rhodium (Rh), palladium (Pd), silver (Ag), cadmium (Cd), hafnium (Hf), tantalum (Ta), tungsten (W), rhenium (Re), osmium (Os), iridium (Ir), platinum (Pt), gold (Au), mercury (Hg) and combinations thereof, and X is a chalcogen element selected from the group consisting of sulfur (S), selenium (Se), tellurium (Te), oxygen (O) and combinations thereof. An outer layer of the multi-layered fullerene-like structure 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771